Citation Nr: 0429628	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  98-02 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc/joint disease of the lumbar spine for the 
period prior to February 2004.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc/joint disease of the lumbar spine for the 
period subsequent to February 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("new spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective amendments as the "old disc 
regulations" and the "old spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As a matter of procedural clarification, the relevant 
timeline is as follows:

?	July 1997 - veteran files a claim for a rating in excess 
of 20 percent
?	December 1997 - veteran's claim denied
?	September 23, 2002 - new disc regulations take effect
?	September 26, 2003 - new spinal regulations take effect
?	February 16, 2004 - effective date of increased rating 
to 40 percent


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither the old nor the new version of the disc and spine 
regulations are more favorable to this veteran's claims and 
both will be considered as applicable.

3.  Prior to February 2004, the veteran's service-connected 
chronic low back disorder was manifested by the ability to 
bend to within eight inches of the floor, no muscle spasm, 
and normal reflexes.  There was no evidence of incapacitating 
episodes of intervertebral disc disease requiring bedrest.  
Ankylosis of the lumbar spine was not shown.

4.  Subsequent to February 2004, the veteran's low back 
disability has been manifested by severe limitation of 
motion, but no incapacitating episodes of intervertebral disc 
disease requiring bedrest.  

5.  The veteran's low back disability is also currently 
manifested by neuropathy of the right lower extremity with 
diminished knee jerk reflexes and absent ankle jerk reflexes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc/joint disease of the lumbar spine for 
the period prior to February 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (2002).

2.  The criteria for a 50 percent rating, but no more, for 
degenerative disc/joint disease of the lumbar spine for the 
period subsequent to February 2004 have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, 4.124a, DCs 5242, 8620 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under the pre-amended DC 5293 (intervertebral disc syndrome).  
The Board will also consider DCs 5003, 5010, 5289, 5292, and 
5295, for arthritis, lumbar ankylosis, limitation of motion, 
and lumbosacral strain under the pre-amended regulations, in 
addition to DCs 5237, 5238, 5242, and 5243 for lumbosacral 
strain, spinal stenosis, degenerative arthritis of the spine, 
and intervertebral disc syndrome under the amended 
regulations.

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, DC 5293 
was amended effective in September 2002 to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Legal Analysis.  Turning first to the evidence under both the 
old disc and spine regulations, the Board notes that to 
warrant a higher than 20 percent rating, the evidence must 
show:

(i)	favorable ankylosis of the lumbar spine (DC 5289);
(ii)	"severe" limitation of motion of the lumbar spine 
(DC 5292);
(iii)	"severe" intervertebral disc syndrome with 
recurring attacks, intermittent relief (DC 5293); 
or
(iv)	"severe" lumbosacral strain with listing of whole 
spine, marked limitation of forward bending, loss 
of lateral motion with arthritic changes, narrowing 
or irregularity of joint space, etc.

After a review of the evidence, the Board finds that there is 
no basis for a higher rating.  First, the evidence does not 
support a finding of ankylosis of the lumbar spine.  
Ankylosis is defined as a stiffening or fixation of the 
joint.  In an August 1997 VA examination, it was noted that 
the veteran could reach to within 20 cm. (approximately 8 
inches) of his toes on forward flexion of the spine.  This 
indicates that his spine was not frozen in a fixed position.  
Because the evidence does not show ankylosis of the lumbar 
spine, there is no basis under DC 5289 for an increased 
rating.

Similarly, there is no basis for a higher rating under DC 
5292.  While specific degrees of flexion and extension were 
not provided in the August 1997 VA examination, the Board 
finds that the ability to reach to within 8 inches of the 
toes does not rise to the level of "severe" limitation of 
motion as anticipated by the regulations.  Private medical 
records reflect complaints of low back discomfort but 
treatment primarily for shoulder and neck pain.  As severe 
limitation of motion of the lumbar spine is not shown, there 
is no basis for a higher rating under DC 5292 under the pre-
amended regulations.

Next, the evidence of record establishes that the veteran's 
clinical disability does not approximate the criteria for a 
40 percent rating under DC 5295.  Although he walked with a 
stooped posture and had a positive straight leg raise on the 
left leg, the examiner specifically noted that there was no 
spasm of the erector spini muscles, and deep tendon reflexes 
were equal bilaterally and normal in all extremities.  Given 
that the veteran was able to forward bend to within 
approximately 8 inches of his toes, and there was no loss of 
lateral motion, a higher rating would not be warranted under 
DC 5295.  

Turning next to the issue of the appropriate rating under the 
new disc regulations prior to February 2004, the Board will 
consider whether the evidence contained in the claims file 
after September 2002, the effective date of the new disc 
regulations, warrants a higher than 20 percent rating.  In 
essence, to warrant a higher than 20 percent rating under the 
new disc regulations, the evidence must show:

(i)	incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during 
the past 12 months.

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While he 
has complained of on-going pain and discomfort, there is no 
indication that bedrest has been ordered.  Therefore, the 
Board finds that there is no basis for a higher than 20 
percent rating for intervertebral disc syndrome under the new 
disc regulations prior to February 2004.

Turning now to the issue of whether the evidence contained in 
the claims file after September 2003, the effective date of 
the new spine regulations, warrants a higher than 20 percent 
rating prior to February 2004.  A higher than 20 percent 
rating will be warranted under the new spine regulations in 
the following situations:

(i)	with unfavorable ankylosis of the entire 
thoracolumbar spine (warranting a 50 percent rating); 
(ii)	with favorable ankylosis of the entire thoracolumbar 
spine (warranting a 40 percent rating);
(iii)	with forward flexion of the thoracolumbar spine to 30 
degrees or less (warranting a 40 percent rating);

In this case, there is no evidence of unfavorable ankylosis 
of the thoracolumbar spine.  Of note, there are very few 
medical records in the claims file related to a low back 
disability.  Significantly, there are no medical records 
specifically for the period after September 2003.  However, 
because there was no indication that the veteran's condition 
had changes, the Board looks again to the earlier VA 
examination, which reflected that the veteran could bend to 
within 8 inches of his toes.  This is evidence that there is 
no ankylosis, or fixation, of the thoracolumbar spine.  As 
such, a higher rating is not warranted for either favorable 
or unfavorable ankylosis.

Further, the ability to bend to within 8 inches of ones toes 
would require forward flexion to greater than 30 degrees.  
Given that anatomically normal forward flexion is considered 
to be 90 degrees, essentially bending over and touching 
toward the floor to within eight inches is equivalent to the 
ability to bend to more than 30 degrees.  As such, a higher 
rating is not warranted under the new spine regulations for 
the period prior to February 2004.

On February 16, 2004, the veteran underwent a VA examination.  
As a result of this examination, his low back disability 
rating was increased to 40 percent under DC 5242, effective 
February 16, 2004.  Therefore, the Board will next consider 
the assignment of a rating in excess of 40 percent under the 
new disc regulations and new spine regulations for the period 
after February 16, 2004.  In order to warrant a higher than 
40 percent rating under the new disc and spine Regulations, 
the veteran must show:

(i)	Unfavorable ankylosis of the entire spine (100 
percent)
(ii)	Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent)
(iii)	incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months (DC 
5293, as amended) (60 percent); or
(iv)	by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the 
higher evaluation.  

As noted above, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician after February 2004.  As such, there is no evidence 
to support a higher rating for intervertebral disc syndrome.  

Next, at the time of the February 2004 VA examination, which 
established the date of entitlement to a higher rating, range 
of motion was severely limited (forward flexion of 10/90, 
extension of 0/30 degrees, flexion of 5/30 bilaterally, and 
rotation of 10/30 bilaterally) but there was no indication of 
unfavorable ankylosis of either the entire spine or of the 
thoracolumbar spine.  Significantly, the VA examiner made a 
specific finding that there was "no ankylosis of the 
spine."  Therefore, there is no basis for a higher than 40 
percent rating after February 2004.  

Next, considering the veteran's chronic orthopedic and 
neurological manifestations, the Board notes that his chronic 
orthopedic manifestations have been represented by severe 
range of motion of the lumbar spine with a rating of 40 
percent under DC 5242.  See Johnston, 10 Vet. App. at 85.  As 
noted above, there is no evidence of ankylosis of the lumbar 
spine to consider a higher rating under the General Rating 
Formula.  

The neurologic manifestations of the veteran's intervertebral 
disc syndrome include findings that the motor function and 
sensory function were within normal limits.  Reflexes were at 
1+ knee jerk and absent ankle jerk.  There has been no 
reported evidence of additional neurologic dysfunction, such 
as loss of bladder control, etc.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2003).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2003).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2003).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

As noted above, the veteran's neuropathy of the right lower 
extremity is manifested by subjective complaints of pain, 
normal motor and sensory examinations, but diminished knee 
jerk reflexes and absent ankle jerk reflexes.  There are no 
other organic changes present such as muscular atrophy or 
trophic changes.  The Board finds that such symptoms are 
compatible with mild incomplete paralysis of the sciatic 
nerve which warrants a 10 percent rating.  Accordingly, the 
Board finds that a separate rating for the neurologic 
manifestation of lower extremity neuropathy due to 
intervertebral disc syndrome to be 10 percent disabling as 
analogous to neuritis of the sciatic nerve under DC 8620.  

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 40 percent rating for his 
chronic orthopedic manifestation of limitation of lumbar 
spine motion and a separate 10 percent rating for his chronic 
neurologic manifestation of mild neuropathy.  After combining 
the ratings under 38 C.F.R. § 4.25, the veteran would be 
entitled to a 46 percent schedular rating, which is rounded 
up to 50 percent, by separately rating his chronic orthopedic 
and neurologic disabilities.  Therefore, the Board finds that 
a 50 percent, but no more, is appropriate for the period from 
February 2004 under the new disc regulations.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in January 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in April 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The January 2001 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the April 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
January 2001 notice letter was non-prejudicial error.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in August 1997 and February 
2004.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim of entitlement to a rating in excess of 20 percent 
for degenerative disc/joint disease of the lumbar spine for 
the period prior to February 2004 is denied.

The claim for a higher rating for degenerative disc/joint 
disease of the lumbar spine for the period subsequent to 
February 2004 is granted to a 50 percent disability rating, 
but no more, subject to the law and regulations governing the 
payment of monetary benefits. 



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



